DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment I, readable on claims 1, 4-7, 11-14, 17-20 in the reply filed on 5/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 8680647 B2) (hereinafter referred to as Yu) in view of Meyer et al. (US 2016/0343677 A1) (hereinafter referred to as Meyer), Chang et al. (US 2019/0139952 A1) (hereinafter referred to as Chang) and Yu et al. (US 5244534) (hereinafter referred to as Yu’534).
Regarding claim 1, Yu teaches a method (method in Figs. 1-14 of Yu) of fabricating a semiconductor device (package in Fig. 14 of Yu), the method comprising: 
steps shown in Figs. 2-3 of Yu) a semiconductor die (die 100 in Fig. 1) with an encapsulant (polymer 34 in Fig. 3); 
forming a conductive via (via 42 in Fig. 5) on the semiconductor die; 
forming a dielectric layer (dielectric layer 36 in Fig. 4) on the semiconductor die and the encapsulant; and
forming a redistribution wiring (PPI layer 44-48 in Fig. 6) on the conductive via and a portion of the dielectric layer.  
But Yu is silent as in teaching that the dielectric layer is formed to cover the conductive via and that the method comprises: polishing the dielectric layer and the conductive via until a protruding portion of the conductive via is formed, wherein the protruding portion has a tapered sidewall.
Meyer teaches a chip packaging method (Figs. 1-5 of Meyer).  The method comprises: forming a plurality of conductive vias (108) on a semiconductor die (102); forming a dielectric layer (112 in Fig. 2) on the semiconductor die to cover the plurality of conductive vias.
Chang teaches a chip packaging method (Figs. 1A-1H of Chang).  The method comprises: forming a plurality of conductive vias (112) on a semiconductor die (110-1); forming a dielectric layer (140 in Fig. 1D of Chang) on the semiconductor die to cover the plurality of conductive vias; polishing the dielectric layer and the conductive via until the conductive vias are exposed (Fig. 1E of Chang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (42 of Yu) as according to Meyer and Chang, i.e. forming the conductive vias first and then [0006] of Chang and discussion in [0020]-[0021] of Meyer).  
As incorporated, the conductive vias 42 of Yu is formed first, then the dielectric layer (36 of Yu, which is analogous to 140 in Chang, and 112 in Meyer) is deposited on the semiconductor die and the encapsulant to cover the conductive via.  The dielectric layer is polished until the conductive vias are exposed as required by Yu’s method.   
But Yu-Meyer-Chang is silent as in teaching that the method comprises: polishing the dielectric layer and the conductive via until a protruding portion of the conductive via is formed, wherein the protruding portion has a tapered sidewall.
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s planarization method in order to make the coupling the conductive via with subsequent layer of metallization easier (as suggested in column 3 lines 43-45 of Yu’534).
42 and the dielectric 36 of Yu so that the conductive via 42 is protruding from the dielectric layer 36 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Regarding claim 6, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 1 and further comprising: mounting a semiconductor component (300 in Fig. 14 of Yu) over the redistribution wiring.  
Regarding claim 7, Yu teaches a method (method in Figs. 1-14 of Yu) of fabricating a semiconductor device (package in Fig. 14 of Yu), the method comprising: 
forming a conductive via (via 42 in Fig. 5) on a conductive pillar (28) of a semiconductor die (die 100 in Fig. 1); 
forming a dielectric layer (dielectric layer 36 in Fig. 4) on the semiconductor die; and 
forming a redistribution wiring (PPI layer 44-48 in Fig. 6) on the conductive via and a portion of the dielectric layer.  
But Yu is silent as in teaching that the dielectric layer is to cover the conductive via; and that the method comprises: polishing the dielectric layer and the conductive via until the conductive via is revealed, wherein a central region of the conductive via and a periphery region of the conductive via are polished, such that a protruding portion having a tapered sidewall is formed due to polishing selectivity.
Meyer teaches a chip packaging method (Figs. 1-5 of Meyer).  The method comprises: forming a plurality of conductive vias (108) on a semiconductor die (102); 112 in Fig. 2) on the semiconductor die to cover the plurality of conductive vias.
Chang teaches a chip packaging method (Figs. 1A-1H of Chang).  The method comprises: forming a plurality of conductive vias (112) on a semiconductor die (110-1); forming a dielectric layer (140 in Fig. 1D of Chang) on the semiconductor die to cover the plurality of conductive vias; polishing the dielectric layer and the conductive via until the conductive vias are exposed (Fig. 1E of Chang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (42 of Yu) as according to Meyer and Chang, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher density of interconnections ([0006] of Chang and discussion in [0020]-[0021] of Meyer).  
As incorporated, the conductive vias 42 of Yu is formed first, then the dielectric layer (36 of Yu, which is analogous to 140 in Chang, and 112 in Meyer) is deposited on the semiconductor die and the encapsulant to cover the conductive via.  The dielectric layer is polished until the conductive vias are exposed as required by Yu’s method.   
But Yu-Meyer-Chang is silent as in teaching that the method comprises: polishing the dielectric layer and the conductive via until the conductive via is revealed, wherein a central region of the conductive via and a periphery region of the conductive via are polished, such that a protruding portion having a tapered sidewall is formed due to polishing selectivity.
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s planarization method in order to make the coupling the conductive via with subsequent layer of metallization easier (as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the conductive via 42 and the dielectric 36 of Yu so that the conductive via 42 is protruding from the dielectric layer 36 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Regarding claim 14, Yu teaches a method (method in Figs. 1-14 of Yu) of fabricating a semiconductor device (package in Fig. 14 of Yu), the method comprising: 
laterally encapsulating (steps shown in Figs. 2-3 of Yu) a semiconductor die (die 100 in Fig. 1) with an encapsulant (polymer 34 in Fig. 3); and 
forming a redistribution structure (structure connecting pillar 28 to the solder bump 74 in Fig. 10 of Yu) on the semiconductor die and the encapsulant, wherein forming the redistribution structure comprising: 
forming a conductive via (via 42 in Fig. 5) on the semiconductor die;
dielectric layer 36 in Fig. 4) on the semiconductor die and the encapsulant; and 
forming a redistribution wiring (PPI layer 44-48 in Fig. 6) on the conductive via and a portion of the dielectric layer.  
But Yu does not teaching that the dielectric layer is to cover the conductive via; and that the method comprises: polishing the dielectric layer and the conductive via until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall.
Meyer teaches a chip packaging method (Figs. 1-5 of Meyer).  The method comprises: forming a plurality of conductive vias (108) on a semiconductor die (102); forming a dielectric layer (112 in Fig. 2) on the semiconductor die to cover the plurality of conductive vias.
Chang teaches a chip packaging method (Figs. 1A-1H of Chang).  The method comprises: forming a plurality of conductive vias (112) on a semiconductor die (110-1); forming a dielectric layer (140 in Fig. 1D of Chang) on the semiconductor die to cover the plurality of conductive vias; polishing the dielectric layer and the conductive via until the conductive vias are exposed (Fig. 1E of Chang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (42 of Yu) as according to Meyer and Chang, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher density of interconnections ([0006] of Chang and discussion in [0020]-[0021] of Meyer).  
36 of Yu, which is analogous to 140 in Chang, and 112 in Meyer) is deposited on the semiconductor die and the encapsulant to cover the conductive via.  The dielectric layer is polished until the conductive vias are exposed as required by Yu’s method.   
But Yu-Meyer-Chang does not teaching that the method comprises: polishing the dielectric layer and the conductive via until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall.
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s planarization method in order to make the coupling the conductive via with subsequent layer of metallization easier (as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the conductive via 42 and the dielectric 36 of Yu so that the conductive via 42 is protruding from the 36 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Regarding claim 17, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 14, and also teaches wherein the protruding portion further comprises an outer sidewall (sidewall of via 42 of Yu is in contact with the dielectric layer 36) in contact with the dielectric layer.  
Regarding claim 18, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 14, and also teaches wherein during the polishing of the dielectric layer and the conductive via, a central region of the conductive via is polished slower than a periphery region of the conductive via, so as to form the protruding portion, wherein the protruding portion a pillar-shaped protrusion (this is implicit in the teaching of Yu’534 in the combination of claim 14 above).  
Regarding claim 19, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 18, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the pillar-shaped protrusion is higher than a top surface of the dielectric layer (as shown in Fig. 4 of Yu’534).  
Regarding claim 20, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 14 and further comprising: mounting a semiconductor component (300 in Fig. 13 of Yu) over the redistribution structure.
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Meyer, Chang and Yu’534, as applied to claim 1 above, and further in view of De Santi et al. (US 6187683 B1) (hereinafter referred to as De Santi).
Regarding claim 4, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 1, and also teaches the protruding portion a pillar-shaped protrusion (see Fig. 4 of Yu’534) but is silent as in teaching wherein the dielectric layer and the conductive via are polished through polishing slurry with pH value ranging from about 8 to about 12 so as to form the protruding portion.  
De Santi teaches a CMP process of an insulating layer (5 in Fig. 1 of De Santi).  The slurry has pH in the range of 9.5 to 11.5 is typically used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a polishing slurry with pH value ranging from 9.5 to 11.5 as disclosed by De Santi in order to effectively remove dielectric material.  This is a well-known range of suitable pH values for a slurry in a CMP process of an insulating material.  
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 5, Yu-Meyer-Chang-Yu’534-De Santi teaches all the limitations of the method as claimed in claim 4, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the pillar-shaped protrusion is higher than a top surface of the dielectric layer (as shown in Fig. 4 of Yu’534.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Meyer, Chang and Yu’534, as applied to claim 7 above, and further in view of De Santi.
Regarding claim 11, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 7, but is silent as in teaching wherein the dielectric layer and the conductive via are polished through polishing slurry with pH value ranging from about 8 to about 12, such that the central region of the conductive via is polished slower than the periphery region of the conductive via during the polishing of the dielectric layer and the conductive via.
De Santi teaches a CMP process of an insulating layer (5 in Fig. 1 of De Santi).  The slurry has pH in the range of 9.5 to 11.5 is typically used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a polishing slurry with pH value ranging from 9.5 to 11.5 as disclosed by De Santi in order to effectively remove dielectric material.  This is a well-known range of suitable pH values for a slurry in a CMP process of an insulating material.  
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding claim 12, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 11, and also teaches wherein protruding portion is a pillar-shaped protrusion (see Fig. 4 of Yu’534).  
Regarding claim 13, Yu-Meyer-Chang-Yu’534 teaches all the limitations of the method as claimed in claim 11, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the protruding portion is higher than a top surface of the dielectric layer (see Fig. 4 of Yu’534).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al. (US 10109525 B1)
Granstrom et al. (US 2018/0273802 A1)
Lin et al. (US 2011/0068468 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822